DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8 & 28 in the reply filed on 5/7/2021 remains acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of:
the compound of formula (I-a):

    PNG
    media_image1.png
    178
    356
    media_image1.png
    Greyscale
,
(Notation: PhBu-His-D-Phe-Arg-L-2NaphAla-NH2)
in the reply filed on 5/7/2021 remains acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This compound is a compound of formula (I), where R1 is H, n is 3, R2 is the amino acid side chain of arginine, R3 is 2-naphthyl-methyl, in the L orientation from the 
Claims 20-28 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/7/2021.  The Examiner notes that claim 28 is placed with non-elected Group II, instead of the argued placement with Group I.
Claim 5, 18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/7/2021.

Response to Arguments
Applicants' arguments, filed 11/9/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see p. 9, filed 11/9/2021, with respect to the rejection under 35 USC 112(b) have been fully considered and are persuasive, in view of the claim amendment.  The rejection of claims 1-4, 6-7, 17 & 19 has been withdrawn. 
Applicant’s arguments, see p. 9, filed 11/9/2021, with respect to the anticipation rejections have been fully considered and are persuasive, in view of the amendment 
Applicant's arguments with respect to the obviousness rejection have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6-8, 17, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Koikov et al. (“Sub-Nanomolar hMC1R Agonists by End-Capping of the Melanocortin Tetrapeptide His-D-Phe-Arg-Trp-NH2”; 2003; Bioorganic & Medicinal Chemistry Letters; 13: 2647-2650; doi:10.1016/S0960-894X(03)00552-3; IDS reference), in view of Patani et al. (“Bioisosterism: A Rational Approach in Drug Design”; 1996; 96: 3147-3176), Ancizu (“ New Quinoxaline Derivatives as Potential MT1 and MT2 Receptor Ligands”; 2012; Molecules; 17: 7737-7757; doi:10.3390/molecules17077737), and Yous et al. (“Synthesis of the Naphthalenic Bioisostere of Indorenate”; 1993; Arch. Pharm. (Weinheim); 326: 119-120).
Koikov teaches the most active compound LK-184, Ph(CH2)3CO-His-D-Phe-Arg-Trp-NH2 (19) with EC50 0.01nM as MC1R agonist (abstract), Table 1.  This compound corresponds to formula (I), where R1 is H, n is 3, R2 is the side chain of arginine, R3 is the side chain of tryptophan (i.e., 1-H-indol-3-yl)methyl), and R4 and R5 are each H.  This compound falls within the scope of the proviso (1), being excluded from the claims.  
2)3CO-His-D-Phe-Arg-Trp-NH2 (19) with EC50 0.01nM as MC1R agonist (abstract), Table 1.  It would have been obvious to select this compound as a lead compound, for further modification, via bioisosteric substitution.  The motivation to select this compound as a lead compound would have been the recognition by Koikov that this compound is the most potent among those reported, having sub nanomolar potency.
This compound corresponds to formula (I), where R1 is H, n is 3, R2 is the side chain of arginine, R3 is the side chain of tryptophan (i.e., 1-H-indol-3-yl)methyl), and R4 and R5 are each H.  While this compound falls within the scope of the proviso (1), it is not excluded by (2) (n is 3, not 0) or (3) (R5 is H, not methyl or ethyl).  
This compound differs from the elected compound, PhBu-His-D-Phe-Arg-L-2NaphAla-NH2, only by the R3 substituent, having a tryptophan amino acid side chain (i.e., 1-H-indol-3-yl)methyl), whereas the elected compound requires a naphthyl-methyl substituent (2-NaphAla including the amino acid backbone); the difference is a 1-naphthyl which is required by (I-a) in place of the 1-H-indol-3-yl in the prior are compound.  The difference corresponds to a bioisosteric substitution, as documented below.  
Patani discusses the benefits of exploring alternate compounds from a lead compound, using bioisosteric substitutions: A lead compound with a desired pharmacological activity may have associated with it undesirable side effects, characteristics that limit its bioavailability, or structural features which adversely influence its metabolism and excretion from the body. Bioisosterism represents one st paragraph).  The ability of a group of bioisosteres to elicit similar biological activity has been attributed to common physicochemical properties (3148, 2nd paragraph).  Thus, Patani establishes that bioisosteric substitution of a moiety in a lead compound is an approach used to generate similar compounds, with an expectation that the substituted compound will have similar biological activity, with the potential for safer and more clinically effective agents, providing motivation to prepare bioisosteric substitutions of a given lead compound.
Ancizu teaches substitution of the indole ring found in melatonin with a naphthalene ring leads to compounds of similar affinity for MT1 and MT2 receptors (title, abstract).  Figures 1 & 2 depict melatonin (MLT) and Agomelatine:

    PNG
    media_image2.png
    193
    232
    media_image2.png
    Greyscale
		
    PNG
    media_image3.png
    195
    223
    media_image3.png
    Greyscale

As can be seen, these compound are identical, except MLT has a 1H-indole 3-yl) core moiety, whereas agomelatine has the corresponding 1-substituted naphthalene core moiety.  Based on the similar affinity for MT1/MT2 receptors, 1H-indole 3-yl and 1-substituted naphthalyl moieties are bioisoteres.  The replacement of the indole moiety by the bioisosteric napthalene ring system, giving agomelatine, has higher affinity for rd paragraph).  It is noted that Ancizu further studied whether quinoxaline derivatives (Figure 2) were bioisoteres, but were unable to establish this (7744, 3rd paragraph).
Ancizu establishes, that at MT1/MT2 targets, the indole moiety and the naphthalene moiety (with substitution at the same locations needed to modify LK-184 into the elected compound (I-a)) are bioisosteres.
Yous discusses a process for new serotoninergic ligands in bioisosteric theory.  The derivative of Serotonin (A) Indorenate (B), to a bioisosteric NH group replacement by the vinyl increment, giving the naphthalene nucleus as a bioisoster of the indole ring, (C) (See Scheme).  Here we describe the synthesis of the naphthalenic bioisostere C of B (Scheme 1).  Yous establishes that substitution of indole (1H indol-3-yl substituent orientation), with naphthalenic (1-substituent orientation), gives an alternate bioisostere, relevant to serotonin targets.
Thus, Ancizu and Yous establish efficacy of bioisosteric substitutions of indole moieties with naphthalene moieties (both substituted in the same orientation required for the modification of LK-184 to the elected compound).  This bioisosteric substitution is established for two non-related targets.  Thus, a skilled artisan would have had a reasonable expectation that substitution of the LK-184 indole moiety with the naphthalene moiety to give the elected compound, would have resulted in a compound with similar activity to LK-184, with the potential for better safety or better clinical results, discussed by Patani.  
Accordingly, it would have been obvious to select LK-184 as a lead compound, based on this being the most active compound taught by Koikov.  Then it would have 

Applicant argues:
Applicant respectfully traverses this rejection. 
The Examiner assembles his rejection by picking and choosing specific moieties from the secondary references to substitute in the compound LK-184 of the primary reference to Koikov et al as a "lead compound". However, none of the applied prior art documents disclose or suggest that the therein disclosed compounds have any antimicrobial activity that would lead an ordinarily skilled person in this art to reasonably expect the prior art compounds could be employed as antimicrobial agents. The only teaching regarding the improved antimicrobial properties of the specific claimed compounds comes from the Applicant's own disclosure. But "[t]he inventor's own path itself never leads to a conclusion of obviousness; that is hindsight. What matters is the path that the person of ordinary skill in the art would have followed, as evidenced by the pertinent prior art." Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1296 (Fed. Cir.2012) (emphasis added). 
While there may superficially be some perceived structural similarities between the claimed compounds and the compounds of the prior art, e.g., the LK-184 compound of Koikov et al, it is quite apparent that the applied prior art references would not lead an ordinarily skilled person in this art to reasonably expect that improved antimicrobial properties would ensue since, as noted above, the applied prior art references are entirely silent with respect to such property. Hence, the Examiner's construction of a compound by identifying isolated moieties that may be combined with the LK-184 compound of Koikov et al to arrive at the presently claimed compounds is in error. 
The evidence in the originally filed specification establishes that, even with compounds within the scope of the presently claimed invention, there exists unpredictability with respect to the degree of antimicrobial efficacy achieved even though the efficacy that is achieved is significantly better in comparison to the known Phenonip* cosmetic antimicrobial agent. Table 4 of the subject application is reproduced below in this regard: 
Table 4: MIC values 

    PNG
    media_image4.png
    571
    892
    media_image4.png
    Greyscale

Thus, even though the prior art references may disclose compounds that are somewhat structurally similar to the claimed compounds, the evidence provided by the Applicant in the subject application establishes that there is no reasonable expectation of similar properties in such generally structurally similar compounds. See, In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (appellant produced sufficient evidence to establish a substantial degree of unpredictability in the pertinent art area, and thereby rebutted the presumption that structurally similar compounds have similar properties) and In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953). 
In view of the comments above, the Applicant submits that all pending claims are in condition for allowance. Withdrawal of the rejection advanced against the pending claims under 35 USC §103 and early passage of this application to allowance are requested. 

This is not persuasive.
The Examiner notes that the rejection is not based on the lead compound from Koikov having antimicrobial activity.  In fact, the claims do not require the compound to have antimicrobial activity.  The teachings of Koikov are directed to the potency of the lead compound identified being the most potent among those tested as MC1R agonist.  As stated in the rejection,
2)3CO-His-D-Phe-Arg-Trp-NH2 (19) with EC50 0.01nM as MC1R agonist (abstract), Table 1.  It would have been obvious to select this compound as a lead compound, for further modification, via bioisosteric substitution.  The motivation to select this compound as a lead compound would have been the recognition by Koikov that this compound is the most potent among those reported, having sub nanomolar potency (emphasis added).
Regarding the allegation, that the Examiner relies on picking and choosing specific moieties from the secondary references, Applicant is reminded that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). (MPEP 2123(II).)
The rejection does not rely on “[t]he inventor's own path” as a basis for obviousness.  The rejection is clearly based on obviousness of an alternate compound, motivated to prepare substituted alternatives to the Koikov most active compound, LK-184, as an agonist of MC1R.
It is noted that MPEP 2144 (IV) indicates a rationale different from Applicants is permissible: The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
In the instant case, Applicant’s invention is based on antimicrobial activity, disclosed. However, the rationale leading to the instant elected compound is based on a different purpose, and solves a different problem, making a substituted compound, for the purpose of a reasonably expected potent MC1R agonist.
Eisai makes it clear that from the perspective of the law of obviousness, any known compound might possibly serve as a lead compound: "Obviousness based on structural similarity thus can be proved by identification of some motivation that would have led one of ordinary skill in the art to select and then modify a known compound (i.e. a lead compound) in a particular way to achieve the claimed compound." Eisai, 533 F.3d at 1357, 87 USPQ2d at 1455. Thus, Office personnel should recognize that a proper obviousness rejection of a claimed compound that is useful as a drug might be made beginning with an inactive compound, if, for example, the reasons for modifying a prior art compound to arrive at the claimed compound have nothing to do with pharmaceutical activity. The inactive compound would not be considered to be a lead compound by pharmaceutical chemists, but could potentially be used as such when considering obviousness.
In the instant case, LK-184 is not inactive, but has the most potent activity as MC1R agonist.  The documentation of bioisosteric replacements establish the indicated changes correspond to bioisosteric alternatives. Thus, in making the indicated bioisosteric substitution of LK-184 to arrive at the instant elected compound the motivation was identified, making an alternate MC1R agonist, with the potential for even better properties as agonist at MC1R. 
Regarding the allegation of unpredictability, the Examiner’s review of the Table set forth documents that all tested compounds had activity against B. subtilisRegarding differences in reported MIC values, these art not considered to establish the art is unpredictable.  Instead, as discussed in MPEP 716.02, Any differences between the 
In fact, the paragraph following the table (p. 23) explicitly states, “As can be seen, all peptides exhibited a significant antimicrobial activity against B. subtilis, which is even better than the one of Phenonip® …”  
Additionally, as discussed in MPEP 2143.02 (I), 
Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims were directed to a process of sterilizing a polyolefinic composition with high-energy radiation in the presence of a phenolic polyester antioxidant to inhibit discoloration or degradation of the polyolefin. Appellant argued that it is unpredictable whether a particular antioxidant will solve the problem of discoloration or degradation. However, the Board found that because the prior art taught that appellant’s preferred antioxidant is very efficient and provides better results compared with other prior art antioxidants, there would have been a reasonable expectation of success.).

This parallels Applicant’s argument that it is allegedly unpredictable whether a compound will function as antimicrobial.  But the rejection establishes the LK-184 is the most potent of Koikov compounds, the bioisosteric substitution is reasonably expected to result in success in MC1R agonism, based on the fact pattern of this case.
The Examiner further notes that there is no allegation that the compound of LK-184 and the elected compound have been tested, with a showing of superior, unexpected properties associated with the claimed compound.  Thus, no evidence in support of a secondary consideration has been established.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611